










MEMBERSHIP INTEREST PURCHASE AGREEMENT

BY AND BETWEEN

DIAMOND RESORTS CORPORATION
AND
THE HOLDERS OF THE OUTSTANDING MEMBERSHIP INTERESTS OF
HOSPITALITY MANAGEMENT AND CONSULTING SERVICE, L.L.C.





Dated as of January 6, 2015




















--------------------------------------------------------------------------------




MEMBERSHIP INTEREST PURCHASE AGREEMENT


THIS MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”) is made on
January 6, 2015, by and between Diamond Resorts Corporation, a Maryland
corporation (“Buyer”), and each of the Persons set forth on Schedule A attached
hereto (individually, each a “Member,” and collectively, the “Members”), who
constitute all of the members of Hospitality Management and Consulting Service,
L.L.C., a Nevada limited liability company (the “Company”).
WHEREAS, the Members are parties to the Operating Agreement (as defined below)
and own the respective Units (as defined below) as set forth on Schedule A
attached hereto; and
WHEREAS, each Member desires to sell to Buyer, and Buyer desires to purchase
from each Member, their respective Membership Interests (as defined below), on
the terms and subject to conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the mutual covenants contained in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Members and Buyer agree as follows:
ARTICLE I.
DEFINITIONS
Capitalized terms used in this Agreement shall have the meanings set forth
below.
“Action” shall mean any action, suit, complaint, litigation hearing,
arbitration, inquiry, proceeding or investigation by or before any court,
Governmental Authority or arbitral panel (whether at law or in equity, whether
civil, criminal, administrative, judicial or investigative).
“Affiliate” or “Affiliates” shall mean, with respect to any Person, any other
Person that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such first
Person. As used in this definition, “control” (including, with correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise).
“Agreement” shall have the meaning set forth in the introductory paragraph.
“Articles of Organization” shall mean the Articles of Organization of the
Company.
“Business” shall mean the business of providing management and oversight
services to and for the benefit of the HOAs, as well as providing certain
employees to perform executive management and consulting services directly to
Buyer in furtherance of Buyer’s business and operations.
“Business Day” shall mean any day other than Saturday and Sunday and any other
day on which commercial banks located in Nevada are authorized or required by
Law to be closed.








--------------------------------------------------------------------------------




“Buyer” shall have the meaning set forth in the introductory paragraph.
“Buyer Parties” shall have the meaning set forth in Section 8.2(a).
“Closing” shall have the meaning set forth in Section 7.1.
“Closing Date” shall have the meaning set forth in Section 7.1.
“Code” shall mean the Internal Revenue Code of 1986, as amended, and any
successor thereof.
“Company” shall have the meaning set forth in the introductory paragraph.
“Contract” shall mean any contract, agreement, indenture, note, bond, loan,
instrument, lease, conditional sale contract, mortgage, license, franchise,
insurance policy, commitment or other arrangement or agreement, whether written
or oral.
“Fundamental Representations” shall have the meaning set forth in Section 8.1.
“Governing Documents” shall mean with respect to any particular entity: (a) if a
corporation, the articles or certificate of incorporation and the bylaws of such
entity; (b) if a general partnership, the partnership agreement and any
statement of partnership; (c) if a limited partnership, the limited partnership
agreement and the certificate of limited partnership; (d) if a limited liability
company, the articles of organization or certificate of formation and the
operating agreement or limited liability company agreement; (e) if a trust, the
trust agreement or similar document; (f) if another type of Person, any other
charter or similar document adopted or filed in connection with the creation,
formation or organization of such Person; (g) all equity holders’ agreements,
voting agreements, voting trust agreements, joint venture agreements,
registration rights agreements or other agreements or documents relating to the
organization, management or operation of any Person or relating to the rights,
duties and obligations of the equity holders of any such Person; and (h) any
amendment or supplement to any of the foregoing.
“Governmental Authority” shall mean any foreign, federal, state, local or other
court, governmental authority, agency, department, commission, board, bureau or
regulatory body.
“HOAs” shall mean the trusts, not-for-profit associations and other similar
entities formed to represent interests of owners of time share resort intervals
relative to such vacation ownership resorts and to which Buyer provides
management services.
“Indemnified Persons” shall mean the Persons entitled to indemnification under
Article 8.
“Indemnifying Persons” shall mean the Persons required to provide
indemnification under Article 8.
“Knowledge” shall mean, with respect to the Members, the actual knowledge, after
reasonable commercial inquiry, of Stephen J. Cloobeck or David F. Palmer.

2



--------------------------------------------------------------------------------




“Laws” shall mean all constitutions, laws, statutes, ordinances, rules, rulings,
regulations, orders, charges, directives, determinations, executive orders,
writs, judgments, injunctions or decrees of any Governmental Authority,
including all federal and state consumer financial protection statutes and
regulations.
“Liability” shall mean any liability or obligation of any kind, character or
description, whether known or unknown, asserted or unasserted, absolute or
contingent, accrued or unaccrued, liquidated or unliquidated, disputed or
undisputed, vested or unvested and whether due or to become due, regardless of
when asserted.
“Lien” shall mean any or all security interests, pledges, mortgages, deeds of
trusts, liens, charges, licenses, restrictive covenants, options, rights of
first refusal, encumbrances, proxies, voting trusts or voting agreements, and
any other encumbrances of any kind or nature whatsoever.
“Operating Agreement” shall mean the Operating Agreement of the Company,
effective as of December 23, 2010.
“Member” or “Members” shall have the meaning set forth in the introductory
paragraph.
“Membership Interests” shall have the meaning set forth in the Operating
Agreement.
“Party” or “Parties” shall mean the Members and/or Buyer, as the case may be.
“Person” shall mean any individual, firm, corporation, limited liability
company, partnership, trust or other entity, and shall include any successor (by
merger or otherwise) of such entity, and any Governmental Authority.
“Proportionate Interest” shall mean a fraction, the numerator of which is the
number of Units held by the relevant Member immediately prior to the Closing,
and the denominator of which is all of the issued and outstanding Membership
Interests immediately prior to the Closing. For the avoidance of doubt, the sum
of all of the Members’ Proportionate Interests shall equal 100%.
“Proportionate Indemnification Share” shall have the meaning set forth in
Section 8.2(b).
“Purchase Price” shall mean Ten Thousand Dollars ($10,000.00).
“Subsidiary” shall mean any entity in which the Company, directly or indirectly,
owns capital stock or holds an equity or similar interest.
“Tax” or “Taxes” shall mean (a) all taxes, charges, fees, duties, levies or
other assessments, including income, gross receipts, net proceeds, ad valorem,
real and personal property (tangible and intangible), sales, use, franchise,
excise, value added, license, payroll, unemployment, environmental, customs
duties, disability, stamp, user, transfer, escheat, fuel, excess profits,
windfall profits, severance and employees’ income withholding and Social
Security and other payroll taxes imposed by any sovereign state or by any state,
municipality, subdivision military base or instrumentality of any sovereign
state or by any other tax authority, including all applicable interest,
penalties or additions to tax attributable to or imposed by a taxing authority
in relation to any taxes

3



--------------------------------------------------------------------------------




and (b) any obligation to pay, assume, indemnify or succeed to the Taxes of any
other Person, including as a transferee or successor, by contract or agreement,
or otherwise.
“Tax Return” shall mean any report, return, document, declaration, payee
statement or other information or filing, filed or required to be filed or
provided by the Company to any Tax authority with respect to Taxes or otherwise.
“Units” shall have the meaning set forth in the Operating Agreement.
ARTICLE II.
PURCHASE AND SALE
2.1.    Purchase and Sale of Membership Interests. At the Closing, upon the
terms and subject to the conditions set forth in this Agreement, (a) each Member
shall sell, assign and transfer to Buyer, and Buyer shall purchase from such
Member, the Units set forth opposite such Member’s name on Schedule A, and all
of the Membership Interests related thereto, free and clear of Liens; and (b)
Buyer shall pay to each of the Members an amount equal to the product of the
Purchase Price, multiplied by such Member’s Proportionate Interest (such payment
to be made by check or in such other form as shall be agreed upon by the
Parties).
ARTICLE III.
JOINT REPRESENTATIONS AND WARRANTIES OF THE MEMBERS WITH RESPECT TO THE COMPANY
The Members, jointly and severally, represent and warrant to Buyer as follows:
3.1.    Organization; Business; Capitalization.
(a)    Organization. The Company is a limited liability company duly organized
and validly existing, and in good standing under the Laws of the State of
Nevada. The Articles of Organization and the Operating Agreement, each in the
form provided to Buyer, are in full force and effect, have not been amended or
otherwise modified, and are the sole Governing Documents of the Company.
(b)    Business. To the Members’ Knowledge, neither the Company nor any Person
acting on behalf of the Company has engaged directly or indirectly in any
material business activities except in furtherance of, or in connection with,
the Business.
(c)    Capitalization. The Units set forth opposite the Members’ names on
Schedule A constitute all of the issued and outstanding Units, and the
Membership Interests relating to such Units constitute all of the outstanding
Membership Interests. All of the Units have been duly authorized, validly issued
and are fully paid and nonassessable and were issued by the Company in
compliance with applicable Laws, including all federal, state and other
securities Laws and regulations, and were not issued by the Company in violation
of any preemptive or similar rights of any Person. There are no: (i) outstanding

4



--------------------------------------------------------------------------------




options, warrants, rights, calls, commitments or demands of any character
granted or issued by or binding upon the Company for the issuance, purchase or
acquisition of any Units, Membership Interests or equity or debt securities of
the Company; (ii) securities convertible into or exchangeable for any Units,
Membership Interests or equity or debt securities of the Company; or (iii)
capital appreciation rights, phantom equity plans, securities with profit
participation rights or features or similar obligations or commitments of the
Company. The Members have delivered to Buyer true, accurate and complete copies
of all records of equity ownership of the Company, which reflect all issuances,
transfers, repurchases and cancellations of the Units.
(d)    Other Rights. There are no preemptive rights or other similar rights in
respect of any of the Units or Membership Interests; (ii) except as imposed by
applicable securities Laws, there are no Liens on, or any Contracts relating to,
the ownership, transfer or voting of any Units or Membership Interests, or
otherwise affecting the rights of any holder of the Units or Membership
Interests; and (iii) except for the transactions contemplated hereby, there is
no Contract which obligates the Company to purchase, redeem or otherwise
acquire, or make any payment (including any dividend or distribution) in respect
of, any of the Units or Membership Interests.
3.2.    No Subsidiaries. The Company does not have, and has never had, any
Subsidiaries and does not otherwise own, directly or indirectly, any capital
stock or other securities of any Person. The Company is not obligated to provide
funds to or make any investment (whether in the form of debt, a capital
contribution or other use by any other Person) in any other Person.
3.3.    No Conflicts. The execution, delivery and performance by the Company of
this Agreement and the consummation of the transactions contemplated hereby do
not and will not (with or without notice or the lapse of time or both): (a)
violate or conflict with any provision of the Company’s Governing Documents; (b)
materially violate any provision of, or be an event that is a material violation
of, result in a material breach of or constitute a material default or
termination of any material Contract, consent, order or other instrument or
obligation or license to which the Company is a party, or by which any of the
Company’s assets or properties may be bound; or result in the termination,
acceleration or modification of, or entitle any party to terminate, accelerate
or modify, or requires notice under, any material Contract; (c) result in the
imposition of any Lien on the Business or any of the Company’s assets or
properties; or (d) materially violate or conflict with any provision of Law,
order, regulation, judgment or ruling of any Governmental Authority.
3.4.    Litigation. There are no Actions pending or, to the Knowledge of the
Members, threatened against the Company. There are no judgments or outstanding
orders, injunctions, writs, decrees, stipulations or awards (whether rendered by
a court or Governmental Authority or by arbitration) against the Company or any
of the members, managers, officers, employees, or agents of the Company in their
capacities as such, or the Business.
3.5.    Contracts. Buyer has been provided with copies, or otherwise been made
aware, of all Contracts of the Company with any Member or Affiliate of any
Member, or any family member thereof, and to the Members’ Knowledge, all other
Contracts to which the Company is party or otherwise bound.

5



--------------------------------------------------------------------------------




3.6.    Undisclosed Liabilities. To the Members’ Knowledge, the Company does not
have any material Liabilities, except: (a) Liabilities to Buyer; (b) Liabilities
which have arisen in the ordinary course of business; (c) post-Closing
Liabilities under Contracts to which the Company is a party or otherwise bound
(none of which are the result of any breach of such Contracts or violation of
any applicable Laws prior to Closing or any Action); and (d) Liabilities which
are not, individually or in the aggregate, material to the Company.
3.7.    Compliance with Laws. To the Members’ Knowledge, (a) the Company is in
material compliance with all Laws; (b) the Company is not in breach or default
with respect to any order, writ, judgment, award, injunction or decree of any
Governmental Authority or arbitration applicable to it, the Business or the
assets of the Company; and (c) the Company has not received any written notice
from any Governmental Authority or any other Person regarding any actual,
alleged, or potential violation of, or failure to comply with, any term or
requirement of any Law applicable to the Company.
3.8.    Real Property. The Company does not own, and has never owned, any real
property.
3.9.    Taxes. The Company is, and as of the Closing will be, treated for U.S.
federal, and to the extent applicable, state income tax purposes as a
partnership. To the Members’ Knowledge, the Company has filed (or has had filed
on its behalf) all federal income Tax Returns that it was required to file under
applicable Laws. To the Members’ Knowledge, all such Tax Returns were true,
correct and complete in all respects and were prepared in substantial compliance
with all applicable Laws.
3.10.    Brokers, Finders, Etc. Neither the Company nor any of the Members has
employed or entered into any agreement with, or is subject to, any valid claim
of any broker, finder or other intermediary in connection with the transactions
contemplated by this Agreement or any other transactions who would be entitled
to a fee or commission in connection with such transactions.
3.11.    No Other Agreement to Sell the Membership Interests. Neither the
Company nor any of the Members has any obligation, absolute or contingent, to
any Person (other than Buyer) to sell any of the Membership Interests, or to
effect any merger, consolidation or other reorganization of the Company, or to
enter into any agreement with respect thereto.
ARTICLE IV.
SEVERAL REPRESENTATIONS AND WARRANTIES OF THE MEMBERS
Each Member, on behalf of itself and not in conjunction with any other Member,
hereby represents and warrants to Buyer as follows:
4.1.    Organization. Such Member is duly organized and validly existing under
the Laws of the State of its organization.
4.2.    Authority. Such Member has the requisite power and authority to execute
and deliver this Agreement and to consummate the transactions contemplated
hereby and to perform all of such

6



--------------------------------------------------------------------------------




Member’s obligations under this Agreement. The execution, delivery and
performance of this Agreement and the consummation of the transactions
contemplated hereby have been duly and validly authorized by all necessary
action on the part of such Member. This Agreement has been duly and validly
executed and delivered by such Member and constitutes the valid and binding
obligations of such Member, enforceable against such Member in accordance with
its terms, subject to the effect of bankruptcy, insolvency, reorganization,
liquidation, dissolution, moratorium or other similar Laws relating to or
affecting the rights of creditors generally and to the effect of the application
of general principles of equity (regardless of whether considered in proceedings
at Law or in equity).
4.3.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby do not and will not
(with or without notice or lapse of time or both) (a) violate or conflict with
any provision of such Member’s Governing Documents; (b) materially violate any
provision of, or result in a material breach or constitute a material default or
termination of or result in the acceleration or modification of or entitle any
party to accelerate, terminate or modify any obligation under, any lease,
agreement, instrument, order, arbitration award, judgment, decree, license or
permit to which such Member is a party or by which it is bound; (c) result in
the imposition of any Lien or restriction upon any of the Units or Membership
Interests; or (d) materially violate or conflict with any provision of Law,
order, regulation, judgment or ruling of any Governmental Authority to which
such Member is subject.
4.4.    Title to Membership Interests. Such Member is the sole record owner of,
and has title to, the Units set forth opposite such Member’s name on Schedule A,
free and clear of all Liens. Such Member has the full power, unqualified right
and authority to vote and sell, transfer and deliver the Units and Membership
Interests owned by such Member. Such Member does not own or have any right to
any equity interest in the Company other than the Units and Membership Interests
held by such Member.
4.5.    Brokers, Finders, Etc. Such Member has not employed or entered into any
agreement with, nor is such Member subject to, any valid claim of any broker,
finder or other intermediary in connection with the transactions contemplated by
this Agreement who would be entitled to a fee or commission in connection with
such transactions.
4.6.    No Other Representations or Warranties. Except as expressly set forth in
Article 3 hereof and this Article 4, such Member makes no representation or
warranty, express or implied, at Law or in equity, including with respect to
merchantability or fitness for any particular purpose, and any such other
representations or warranties are hereby expressly disclaimed.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to each of the Members as follows:
5.1.    Organization. Buyer is a corporation duly incorporated and validly
existing under the Laws of the State of Maryland.

7



--------------------------------------------------------------------------------




5.2.    Authority. Buyer has all requisite corporate power and corporate
authority to execute and deliver this Agreement and to perform Buyer’s
obligations hereunder and to consummate the transactions contemplated hereby.
The execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby have been duly and validly authorized by
all necessary action on the part of Buyer. This Agreement has been duly and
validly executed and delivered by Buyer and constitutes the valid and binding
obligation of Buyer, enforceable against Buyer in accordance with its terms,
subject to the effect of bankruptcy, insolvency, reorganization, liquidation,
dissolution, moratorium or other similar Laws relating to or affecting the
rights of creditors generally and to the effect of the application of general
principles of equity (regardless of whether considered in proceedings at Law or
in equity).
5.3.    No Conflicts. The execution, delivery and performance of this Agreement
and the consummation of the transactions contemplated hereby will not: (a)
violate any provision of Buyer’s Governing Documents; (b) result in a material
breach or termination of any Lien, lease, agreement, instrument, order,
arbitration award, judgment or decree to which Buyer is a party or by which it
is bound; or (c) materially violate or conflict with any provision of Law,
order, regulation, judgment or ruling of any Governmental Authority to which
Buyer is subject.
5.4.    Brokers, Finders, Etc. Buyer has not employed or entered into any
agreement with, nor is Buyer subject to, any valid claim of any broker, finder
or other intermediary in connection with the transactions contemplated by this
Agreement who might be entitled to a fee or commission in connection with such
transactions.
5.5.    Acquisition of Membership Interests for Investment. Buyer has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of Buyer’s purchase of the Membership Interests.
Without limiting the representations and warranties set forth in this Agreement
or the indemnification obligations set forth in Article 8, Buyer confirms that
the Company and the Members have made available to Buyer and its Affiliates and
representatives the opportunity to ask questions of the managers, executive
officers and senior management employees of the Company. Buyer agrees that
Membership Interests purchased hereunder may not be sold, transferred, offered
for sale, pledged, hypothecated or otherwise disposed of without registration
under the Securities Act of 1933, as amended, except pursuant to an exemption
from such registration available thereunder, to the extent applicable.
5.6.    Acknowledgement. Buyer acknowledges that it has conducted to its
satisfaction an independent investigation of the financial condition,
operations, assets, liabilities and properties of the Company and the Business.
In making its determination to proceed with the transactions contemplated
hereby, Buyer has relied on (a) the results of its own independent investigation
and (b) the representations and warranties of the Members expressly and
specifically set forth in this Agreement. SUCH REPRESENTATIONS AND WARRANTIES BY
THE MEMBERS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF
THE MEMBERS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT,
AND BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS
AND WARRANTIES OF ANY KIND OR NATURE EXPRESS OR IMPLIED (INCLUDING ANY RELATING
TO WARRANTIES OF

8



--------------------------------------------------------------------------------




MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR THE FUTURE OR HISTORICAL
FINANCIAL CONDITION, RESULTS OF OPERATIONS, ASSETS OR LIABILITIES OR PROSPECTS
OF THE COMPANY) ARE SPECIFICALLY DISCLAIMED BY THE MEMBERS.
5.7.    No Other Representations or Warranties. Except as expressly set forth in
this Article 5, Buyer makes no representation or warranty, express or implied,
at Law or in equity, and any such other representations or warranties are hereby
expressly disclaimed.
ARTICLE VI.
OTHER AGREEMENTS
6.1.    Further Assurances. Upon the reasonable request of any Party, each other
Party will: (a) execute and deliver to the other such other documents, releases,
assignments and other instruments as may be reasonably required to effectuate
this Agreement; and (b) take all other actions reasonably necessary to fulfill
the intent and purpose of this Agreement and the transactions contemplated
hereby.
6.2.    Taxes.
(a)    The Members shall (i) cause the Company to timely file all Tax Returns of
the Company for all Tax periods ending on or before the Closing Date, (ii) pay
all Taxes reflected as due on each such Tax Return, and (iii) provide a copy of
such filed Tax Returns to Buyer within five (5) Business Days after filing.
(b)    The Members and Buyer agree that for federal and, to the extent
applicable state, income Tax purposes the purchase and sale of 100% of the
Membership Interests hereunder shall be treated as a purchase of Company assets
by Buyer and a sale of partnership interests by the Members.
(c)    Buyer shall prepare and deliver to the Members an allocation of the
Purchase Price in accordance with Section 1060 of the Code and the Treasury
Regulations thereunder among the assets of the Company; and each Party shall
file Tax Returns in a manner consistent with such allocation.
ARTICLE VII.
CLOSING
7.1.    The Closing. The consummation of the transactions contemplated by this
Agreement (the “Closing”) shall occur on January 9, 2015(the “Closing Date”).
The Closing shall be effective for all purposes under this Agreement as of 12:01
a.m. in Las Vegas, Nevada on January 1, 2015 (the “Effective Time”). The Parties
hereto acknowledge and agree that all proceedings at the Closing shall be deemed
to have been taken and all documents to be executed and delivered by all Parties
at the Closing shall be deemed to have been taken and executed simultaneously.

9



--------------------------------------------------------------------------------




7.2.    Members’ Closing Deliveries. At the Closing, the Members shall deliver
the following:
(a)    assignments of membership interests duly and validly executed by each
Member and otherwise sufficient to vest in Buyer title to the Membership
Interests;
(b)    evidence, reasonably satisfactory to Buyer, of (i) the removal of the
then-manager of the Company from such office, and (ii) each of (x) the
appointment of Buyer as the successor manager of the Company, and (y) the
admission of Buyer as a “Member” for all purposes of the Operating Agreement;
(c)    an affidavit of non-foreign person status executed by each Member in a
form that complies with Section 1445(b)(2) of the Code;
(d)    Certificates of Good Standing or Existence of the Company issued by the
Secretary of State of Nevada and of each state or jurisdiction in which the
Company is qualified to do business, each dated within 10 days of the Closing;
(e)    all minute books of the Company; and
(f)    such further certificates, instruments and other documents as shall be
reasonably requested by Buyer’s counsel.
7.3.    Buyer’s Closing Deliveries. At the Closing, Buyer shall deliver the
following:
(a)    the Purchase Price; and
(b)    such further certificates, instruments, opinions and other documents as
shall be reasonably requested by the Members’ counsel.
ARTICLE VIII.
INDEMNIFICATION
8.1.    Survival. All representations and warranties of the parties contained in
Articles 3, 4 and 5 of this Agreement shall terminate and cease to be of further
force and effect on the 18 month anniversary of the Closing Date, except that:
(a) the representations and warranties contained in Section 3.1 (Organization;
Business; Capitalization), Section 3.10 (Brokers, Finders, Etc.), Section 4.1
(Organization), Section 4.2 (Authority), Section 4.4 (Title to Membership
Interests) and Section 4.5 (Brokers, Finders, Etc.), Section 5.1 (Organization),
Section 5.2 (Authority), Section 5.4 (Brokers, Finders, Etc.), Section 5.5
(Acquisition of Membership Interests for Investment), and Section 5.6
(Acknowledgement) shall survive the Closing and continue indefinitely
(collectively, the “Fundamental Representations”); and (b) the representations
and warranties contained in Section 3.9 (Taxes) shall survive the Closing until
60 days after the expiration of the applicable statute of limitations. The
covenants and agreements of the Parties contained in this Agreement shall
survive indefinitely, subject to any applicable time limitations set forth with
respect to such covenants and agreements.

10



--------------------------------------------------------------------------------




8.2.    Indemnification Generally; Etc.
(a)    By the Members Severally (and not jointly) in Favor of Buyer. Each
Member, for itself and only for its own actions related to the following (and
not for any other Member), shall indemnify and hold harmless Buyer, the Company
and their respective Affiliates and each of their respective members, managers,
stockholders, directors, officers, employees, agents, owners and other
representatives (collectively, the “Buyer Parties”) from any and all Losses the
Buyer Parties may suffer, sustain or incur as a result of or arising out of:
(i)    the inaccuracy or breach of any representation or warranty made by such
Member contained in Article 4 of this Agreement; and/or
(ii)    such Member’s breach of its covenants in this Agreement.
For avoidance of doubt, in no event shall any Member have any liability for the
breach by another Member of any representation, warranty or covenant.
(b)    By the Members in Favor of Buyer. The Members shall indemnify and hold
harmless the Buyer Parties from any and all Losses the Buyer Parties may suffer,
sustain or incur as a result of or arising out of the inaccuracy or breach of
any representation or warranty made by the Members contained in Article 3 of
this Agreement.
Notwithstanding the foregoing, the Parties acknowledge and agree that, subject
to the other limitations set forth in this Article 8, (i) no Member shall have
any liability pursuant to this Section 8.2(b) for the inaccuracy or breach of
any representation or warranty that is not a Fundamental Representation, except
with respect to fraud or intentional breach or misconduct; and (ii) the maximum
amount that Buyer can recover from each Member pursuant to Section 8.2(b) shall
be limited to such Member’s Proportionate Indemnification Share of the
applicable Losses for which Buyer seeks indemnification under Section 8.2(b). A
Member’s “Proportionate Indemnification Share” of any Losses is the amount
obtained by multiplying: (x) the sum of such Losses, if any; by (y) such
Member’s Proportionate Interest.
(c)    By Buyer in Favor of the Members. Buyer shall indemnify and hold harmless
each Member for any and all Losses such Member or, where applicable, its
members, managers, officers, employees, trustees, agents, owners and other
representatives may suffer, sustain or incur as a result of or arising out of:
(i)    the inaccuracy or breach of any representation or warranty made by Buyer
contained in Article 5 of this Agreement;
(ii)    (A) any audit by any foreign, federal, state or local taxing authority
of any Tax Returns filed by the Company and any amounts required to be paid as a
result of such audit, (B) any notice of deficiency or proposed adjustment for
any amount of Tax proposed, asserted or assessed by any taxing authority against
the Company and any amounts required to be paid in connection therewith, (C) any

11



--------------------------------------------------------------------------------




claim by any foreign, federal, state or local taxing authority that the Company
should have filed Tax Returns in such jurisdiction and any Taxes and any amounts
required to be paid in connection therewith;
(iii)    the breach of any agreement or covenant made by the Company contained
in this Agreement to be performed or complied with by the Company following the
Closing Date; and/or
(iv)    the conduct of the Business and/or any business activities related
thereto prior to the Closing Date, including any actions taken in good faith by
any Person prior to the Closing Date in furtherance thereof or in connection
therewith, except in the case of this clause (iv), to the extent such Losses
result from or arise out of the gross negligence, fraud or intentional breach or
misconduct of any Member or any of its members, managers, officers, employees,
trustees, agents, owners or other representatives or to the extent Buyer is
entitled to be indemnified for such Losses pursuant to Section 8.2(a) or Section
8.2(b).
(d)    Exclusive Remedies. Except for any equitable relief with respect to fraud
or intentional breach or misconduct, the indemnification provisions of this
Article 8 shall be the sole and exclusive remedy with respect to any and all
claims arising out of this Agreement.
8.3.    Limitation on Damages.
(a)    Notwithstanding anything to the contrary contained herein, in no event
shall any Indemnifying Person hereunder be liable to any Indemnified Person
hereunder (including liability to indemnify such Indemnified Person) for
incidental, special, punitive, exemplary or consequential damages or for any
damages based on a multiple of earnings (other than with respect to items that
would have been included as items of income or expense on the Company’s income
statement for calendar year 2014), except to the extent a third party recovers
such damages from such Indemnified Person in a third party claim and the
Indemnified Person has a right to indemnification for its Losses in connection
with such third party claim. In no event shall any Losses be recoverable under
this Article 8 for any breach, inaccuracy, nonfulfillment or failure to perform
under one Section or provision of this Agreement to the extent any Party or
Indemnifying Party has already made payment or any Party or Indemnified Party
has already received payment in respect of the specific matter giving rise to
such Losses under another Section or provision of this Agreement.
(b)    Other than with respect to fraud or intentional breach or misconduct of
any Member or any of its members, managers, officers, employees, trustees,
agents, owners or other representatives, in no event shall the Members’
liability under this Article 8 exceed the Purchase Price.
8.4.    Effect of Investigation. The right to indemnification, payment of Losses
of a Buyer Party or for other remedies based on any representation, warranty,
covenant or agreement of any Member contained in or made pursuant to this
Agreement shall not be affected by any investigation conducted with respect to,
or any knowledge acquired (or capable of being acquired) at any time,

12



--------------------------------------------------------------------------------




with respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant or agreement.
ARTICLE IX.
MISCELLANEOUS
9.1.    Counterparts; Delivery. This Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which, when taken together,
shall be deemed to be one Agreement. This Agreement and any amendment hereto, to
the extent signed and delivered by means of a facsimile machine or via
electronic mail of a .pdf or .tif or similar file format, shall be treated in
all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person. At the request of any Party, each
Party shall re-execute original forms thereof and deliver them to all Parties.
No Party shall raise the use of a facsimile machine or electronic mail of a .pdf
or .tif or similar file format to deliver a signature, or the fact that any
signature or agreement or instrument was transmitted or communicated through the
use of a facsimile machine or via electronic mail of a .pdf or .tif or similar
file format, as a defense to the formation or enforceability of this Agreement,
and each Party forever waives any such defense. Each of the Parties acknowledges
receipt of a fully-executed copy of this Agreement.
9.2.    Governing Law; Jurisdiction; Waiver; Service.
(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the Laws of the State of Nevada without reference to the
conflicts of Law principles thereof.
(b)    JURISDICTION. THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEVADA AND THE UNITED STATES DISTRICT
COURT LOCATED IN LAS VEGAS, NEVADA IN ANY ACTION ARISING OUT OF OR RELATING TO
THIS AGREEMENT, AND HEREBY IRREVOCABLY AGREE THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION MAY AND SHALL BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. THE
PARTIES HERETO IRREVOCABLY WAIVE, TO THE FULLEST EXTENT THEY MAY EFFECTIVELY DO
SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING AND ANY RIGHTS THEY MAY HAVE TO TRANSFER OR CHANGE VENUE OF SUCH
ACTION OR PROCEEDING. THE PARTIES FURTHER AGREE, TO THE EXTENT PERMITTED BY LAW,
THAT FINAL AND UNAPPEALABLE JUDGMENT AGAINST ANY OF THEM IN ANY ACTION OR
PROCEEDING CONTEMPLATED ABOVE SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTION WITHIN OR OUTSIDE THE UNITED STATES BY SUIT ON THE JUDGMENT,
A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE EVIDENCE OF THE FACT AND AMOUNT OF
SUCH JUDGMENT.

13



--------------------------------------------------------------------------------




(c)    Waiver of Immunity. To the extent that any Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, each of the Parties hereby irrevocably waives such immunity in respect
of its obligations under this Agreement.
(d)    Service of Process. Without limiting any of the foregoing, each Party
agrees that service of any process, summons or notice of document in any action
suit or proceeding with respect to the subject matter hereof may be served on
any Party anywhere in the world.
9.3.    MUTUAL WAIVER OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, EACH OF THE
PARTIES HERETO ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE EACH PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT
SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE TRANSACTIONS
CONTEMPLATED BY THIS AGREEMENT. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (a)
NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (b) EACH PARTY UNDERSTANDS AND
HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (c) EACH PARTY MAKES THIS WAIVER
VOLUNTARILY AND (d) EACH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.3.
9.4.    Entire Agreement; Third-Party Beneficiaries. This Agreement (including
agreements and exhibits incorporated herein) contains the entire agreement
between the Parties with respect to the subject matter hereof, and there are no
agreements, understandings, representations or warranties between the Parties
with respect to the subject matter hereof other than those set forth or referred
to herein. The Parties agree that prior drafts of this Agreement and other
agreements and other instruments entered into in connection with this Agreement
relating to the transactions contemplated hereby will be deemed not to provide
any evidence as to the meaning of any provision hereof or the intent of the
Parties with respect hereto. Except with respect to a Buyer Party, this
Agreement is not intended to confer upon any Person not a party hereto (and
their successors and assigns permitted by Section 9.7) any rights or remedies
hereunder.
9.5.    Expenses and Payments. All legal and other costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby shall
be paid by the Party incurring such costs and expenses; provided that Cloobeck
Companies, LLC shall be entitled to reimbursement of reasonable, documented
out-of-pocket expenses incurred thereby in accordance with the provisions of
that certain Master Agreement, dated as of the date of this Agreement, by and
among Diamond Resorts International, Inc., Buyer, the Company, Stephen J.
Cloobeck,

14



--------------------------------------------------------------------------------




Cloobeck Companies, LLC, and JHJM Nevada I, LLC. All payments of money to be
made pursuant to this Agreement shall be made in U.S. Dollars.
9.6.    Notices. All notices, consents, elections and other communications
hereunder shall be sufficiently given for any purpose hereunder only if in
writing and delivered personally or sent pre-paid by nationally-recognized
overnight delivery service for next Business Day delivery, to the appropriate
address or number as set forth below. Each such notice, consent, election or
other communication shall be effective when received by the addressee thereof in
the case of personal service, or, if sent by overnight delivery service as
described herein, the next Business Day after deposit with such service.
Notices to Cloobeck Companies, LLC shall be addressed to:


Cloobeck Companies, LLC
c/o Stephen J. Cloobeck
10600 West Charleston Blvd.
Las Vegas, NV 89135


With a copy to:


Glaser Weil Fink Howard Avchen & Shapiro LLP
10250 Constellation Blvd., 19th Floor
Los Angeles, California 90067
Attn: Patricia L. Glaser
Jeffrey C. Soza


or at such other address and to the attention of such other Person as Cloobeck
Companies, LLC may designate by written notice to Buyer.
Notices to Chautauqua Management, LLC shall be addressed to:


Chautauqua Management, LLC
c/o David F. Palmer
10600 West Charleston Blvd.
Las Vegas, NV 89135


or at such other address and to the attention of such other Person as Chautauqua
Management, LLC may designate by written notice to Buyer.
Notices to Buyer shall be addressed to:
Diamond Resorts Corporation
10600 West Charleston Blvd.
Las Vegas, Nevada 89135
Attn: Howard S. Lanznar, Executive Vice President & Chief Administrative Officer
Jared T. Finkelstein, Senior Vice President and General Counsel

15



--------------------------------------------------------------------------------






with a copy to:
Katten Muchin Rosenman LLP
525 W. Monroe Street
Chicago, Illinois 60661
Attn: Mark D. Wood
or at such other address and to the attention of such other Person as Buyer may
designate by written notice to each of the Members.
9.7.    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective successors and
assigns; provided, however, that no Party shall assign its rights or delegate
its obligations under this Agreement without the express prior written consent
of each other Party, except that Buyer may transfer any of its rights or
obligations hereunder to any of its Affiliates without the consent of any Party;
provided, however, that notwithstanding any assignment, Buyer shall remain
liable for its obligations under this Agreement.
9.8.    Amendments and Waivers. This Agreement may not be modified or amended
except by an instrument or instruments in writing signed by Buyer and all of the
Members. The Members may waive compliance by Buyer or the Company, and Buyer may
waive compliance by the Members, with any term or provision of this Agreement on
the part of such Party to be performed or complied with, but only by an
instrument in writing signed by the Party waiving compliance with such term or
provision.
9.9.    Further Assurances. Upon the reasonable request of any Party, each other
Party will: (a) execute and deliver to the other Parties such other documents,
releases, assignments and other instruments as may be reasonably required to
effectuate this Agreement; and (b) take all other actions reasonably necessary
to fulfill the intent and purpose of this Agreement and the transactions
contemplated herein
9.10.    Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
9.11.    Interpretation.
(a)    The section and article headings contained in this Agreement are inserted
for convenience of reference only and shall not affect the meaning or
interpretation of this Agreement.
(b)    When a reference is made to an article, section, exhibit or schedule,
such reference shall be to an article, section, exhibit or schedule of this
Agreement, unless clearly indicated otherwise.

16



--------------------------------------------------------------------------------




(c)    The preamble, recitals, Disclosure Schedules and Exhibits contained,
identified or referenced in, or attached to, this Agreement are incorporated
herein by reference and made a part hereof.
(d)    Whenever the words “include,” “includes” or “including” are used, they
shall be deemed to be followed by the words “without limitation.”
(e)    The words “hereof,” “herein” and “herewith” and words of similar import
shall be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, unless clearly indicated otherwise.
(f)    The meaning assigned to each term defined herein shall be equally
applicable to both the singular and the plural forms of such term, and words
denoting any gender shall include all genders. Where a word or phrase is defined
herein, each of its other grammatical forms shall have a corresponding meaning.
(g)    A reference to any Party to this Agreement or any other agreement or
document shall include such Party’s successors and permitted assigns.
(h)    A reference to any legislation or to any provision of any legislation
shall include any amendment thereto, modification thereof or re-enactment
thereof, and all regulations and statutory instruments issued thereunder or
pursuant thereto.
(i)    The language used in this Agreement will be deemed to be the language
chosen by the Parties to express their mutual intent, and no rule of strict
construction will be applied against any Party.
[Signature page follows.]    

17



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Membership Interest Purchase Agreement has been signed
by or on behalf of each of the parties as of the day first above written under
seal.
BUYER:


DIAMOND RESORTS CORPORATION


By: /s/ Howard S. Lanznar
Name: Howard S. Lanznar
Title: Executive Vice President




MEMBERS:


CLOOBECK COMPANIES, LLC


By: /s/ Michael Kern
Name: Michael Kern
Title: Manager




CHAUTAUQUA MANAGEMENT, LLC


By:
/s/ David F. Palmer

Name: David F. Palmer
Title: Manager











SIGNATURE PAGE TO THE MEMBERSHIP INTEREST PURCHASE AGREEMENT









--------------------------------------------------------------------------------




Schedule A
Members






Member
Total Membership Interests
Ownership Interest


Cloobeck Companies, LLC
95,000
95.0
%
Chautauqua Management, LLC
5,000
5.0
%
Total
 
100.00
%











